

116 HR 7757 IH: Long-Term Care Pharmacy Definition Act of 2020
U.S. House of Representatives
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7757IN THE HOUSE OF REPRESENTATIVESJuly 23, 2020Mr. Schrader (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo codify a statutory definition for long-term care pharmacies.1.Short titleThis Act may be cited as the Long-Term Care Pharmacy Definition Act of 2020.2.DefinitionSection 1860D–2 of the Social Security Act (42 U.S.C. 1395w–102) is amended by adding at the end the following new subsection:(f)Long-Term care pharmacy defined(1)In generalThe term long-term care pharmacy means a pharmacy licensed under applicable State law that is able to provide enhanced pharmacy and clinical services to individuals who require enhanced medication services and reside in a facility (as defined in paragraph (4)).(2)Enhanced pharmacy and clinical servicesAs used in this subsection, the term enhanced pharmacy and clinical services includes—(A)medications dispensed pursuant to a prescription or chart order in specialized packaging which shall include unit of use packaging, unit dose packaging, single use containers, packaging from remote automated dispensing technology, or other packaging required;(B)drug utilization review to identify potential adverse drug reactions and inappropriate drug usage;(C)medication reconciliation services at the transition of care and other necessary clinical management and medication services;(D)timely medication delivery 24 hours a day, 7 days a week;(E)pharmacist on-call availability to provider dispensing and clinical services 24 hours a day, 7 days a week;(F)emergency supplies of medication as permitted by law and as required, including emergency kits or remote automated dispensing technology at a facility; and(G)such other services as the Secretary determines appropriate.(3)Individuals requiring enhanced medication servicesAs used in this subsection, the term individual who requires enhanced medication services means an individual who has one or more comorbid and medically complex chronic conditions that are life-threatening or significantly limit overall health or function, pose a high risk of hospitalization or other adverse health outcomes, and require enhanced pharmacy and clinical services.(4)FacilityAs used in this subsection, the term facility includes a facility described in section 1819(a), 1919(a), or 1905(d), or any other setting in which individuals who require enhanced medication services reside as determined by the Secretary..